Conley Byrd, Justice. Appellant Alan Stuart was found guilty of operating an overloaded vehicle carrying water drilling equipment in violation of Ark. Stat. Ann. § 75-801 (a) (Supp. 1977). Subsection (b) of that statute provides: “The provisions of this article governing size, weight, and load shall not apply to fire apparatus, road machinery, or to implements of husbandry, including farm tractors, temporarily moved upon a highway, or to a vehicle operated under the terms of a special permit issued as herein provided.” For reversal appellant contends that the trial court erred in failing to recognize that Ark. Stat. Ann. § 75-107 (Repl. 1957) and Ark. Stat. Ann. § 75-108 (Repl. 1957), exempt self contained well-boring rigs from all other statutes. We find no merit to these contentions. Ark. Stat. Ann. § 75-801, supra, as subsequently amended, was enacted pursuant to Acts 1937, No. 300 which was “An Act regulating Traffic On Highways and Defining Certain Crimes in the Use and Operation of Vehicles. . . .” That Act contained its own definitions of the words and phrases used in the Act which are now codified in Ark. Stat. Ann. § 75-402 (Repl. 1957). The exemptions upon which appellant relies are exemptions to the Vehicle Registration and Licensing Act, Acts 1949, No. 142 — i.e. the exemptions are set out in Ark. Stat. Ann. § 75-107 and Ark. Stat. Ann. § 75-108, are not applicable to the weight provisions contained in Ark. Stat. Ann. § 75-801, supra. Furthermore, appellant is not entitled to have his well drilling rig exempted as an “implement of husbandry” pursuant to subsection (b) of Ark. Stat. Ann. § 75-801, supra. The term “husbandry” is ordinarily applied to matters involving agriculture. See Sproles v. Binford, 286 U.S. 374, 52 S. Cf. 581, 76 L. Ed. 1167 (1932). Affirmed. We agree: Harris, C.J., and Fooi.eman and Hoi.t, JJ.